Per Curiam.
Plaintiff-respondent has moved to dismiss this appeal upon two grounds, (1) that the notice of appeal was not served upon the surety in a costs bond filed by plaintiff in the lower court; (2) that the appeal bond is not conditioned as required by the governing statute, Rem. 1915 Code, § 1722.
To meet the first ground, appellants have filed in this court a written waiver releasing the surety in the costs bond from all liability thereon. Under our recent decision in Roberts v. Pacific Telephone & Telegraph Co., ante p. 233, 160 Pac. 753, the motion on the first ground must be denied.
' We have examined the appeal bond and find that its conditions present a substantial compliance with the statutory requirements.
The motion is overruled.